DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Regarding claim 1, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that Shintake teaches away from using shear force to activate or deactivate the adhesion properties of a surface in relation to an item being transported. The cited paragraph by the Applicant points to the use of vacuum pumps and tubing which adds additional components and complexity to the assemblies. Applicant has misinterpreted the background teaching of vacuum based systems for the system taught by Shintake. Shintake teaches “Still another aspect of the invention relates to a shear gripping system including (a) the device as previously described operatively connected to a movable load-bearing structure, and (b) a power supply configured to electrically connect to one or more electrodes. Preferably, upon application of a voltage to the one or more electrodes via the power supply, the device provides electrostatic adhesion possibly with conversion of electrical energy to mechanical energy, thereby causing adhesion to an object situated proximate to an active area and a shear force to be applied to the adhered object, via the load-bearing structure, wherein the shear force is sufficient to move the adhered object” C4 L60-67; C5 L1-5. Shintake further teaches “In accordance with an aspect of the present invention, with the device, system, and method it is possible to provide for an element of a gripper, in particular an operative element of a shear gripper. One aspect of the invention refers therefore to a system comprising a device 1 as previously described operatively connected to a movable load-bearing structure and a power supply configured to electrically connect to one or more electrodes, wherein upon application of a voltage to the one or more electrodes via the power supply, the device provides electrostatic adhesion with possible conversion of electrical energy to mechanical energy, thereby causing adhesion to an object situated proximate to an active area and a shear force to be applied to the adhered object, via the load-bearing structure. The shear force can be made sufficiently strong to move the adhered object. Such a system can allow the picking, placing or otherwise handling of objects that are large, irregularly shaped, dusty and/or fragile, and with no use of suction, chemical adhesives or significant mechanical normal forces against the objects, see FIG. 8A” C17 L35-56. The claim language as presented does not provide structural limitations to overcome the cited prior art.
Regarding claims 8 and 19, Applicant argues that Yoon nor Shintake do not teach “the first shear force and the second shear force are generated by changing one or more parameter of the mover, wherein the one or more parameters comprise position, velocity, and acceleration”. Shintake teaches an active area 103 when the objects passes the shear forces at activated/deactivated C18 L1-15. Applicant does not provide structural limitations to differentiate.
Regarding claims 9 and 20, Applicant argues that Shintake does not teach “teaches the one or more movers each comprise an actuator configured to generate the first shear force and the second shear force”. Shintake teaches “At least two sets of electrodes 104 and 105 comprising at least two adjacent electrodes, in the variant shown, the first set of electrodes 104 has two electrodes 104a, 104b arranged adjacent and parallel to each other on upper surface 101 of support 100, and the second set of electrodes 105 has two electrodes 105a, 105b arranged adjacent and parallel to each other on lower surface 102 of support. At the same time, electrodes 104a and 105a, and electrodes 104b and 105b of different electrode sets form electrode pairs that are arranged to overlap with each other when viewed from a direction that is perpendicular to either upper surface 101 or lower surface 102 of support 100. Thereby, electrodes 104a and 105a, and electrodes 104b and 105b form capacitances with the material of support 100 as a dielectric therebetween. The first and second set of electrodes 104, 105 can be used to apply a voltage difference across a first active area 103 of support 100” C11 L10-45. The claim language does not define what the actuator is (being a motor, cylinder, or electrodes – something to put in motion or action).
Regarding claim 10, Applicant argues that Shintake nor Yoon teach “the first shear force and the second force are generated by the robot system generating a relative movement between the one or more associated items and mover”. Yoon teaches a robot system 60 having one or more movers 140, but does not teach shear forces as taught by Shintake and described above. Using the robot system 60 of Yoon with the mover system of Shintake would allow for additional stability of the associated items and add additional reliability for the robot system of Yoon since the associated items would be secure in the placement for when the robot handles the associated items.
Regarding claim 11, Yoon teaches multiple movers 140 and it would be obvious to one of ordinary skill that the mover 100 of Shintake would be used to replace the movers 140 of Yoon for additional stability and reliability for the robot system when handling. 
For the foregoing reasons, the claims stand rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon U.S. Patent Application Publication No. 2007/0013642 in view of Shintake U.S. Patent No. 11,065,771.
Claims 1 and 12, Yoon teaches an industrial transportation system Fig. 1, comprising: one or more movers 140, each comprising a surface 141 configured to provide reversible adhesion (as provided by Shintake); and a robot system 60 configured to load one or more associated items on the surface 141 of respective movers 140 and unload the one or more associated items from the surface 141 of respective movers 140 P6 L37-50 (see claim 1), but does not teach as Shintake teaches the reversible adhesion of the surface 100 is activated via 106 at loading by a first shear force acting between the one or more associated items and the surface of the mover C15 L55-67; C16 L1-10 and (11) the reversible adhesion of the surface is deactivated at unloading via 106 (ii) the second shear force acting between the one or more associated items and the surface of the mover C4 L60-67; C5 L1-5. It would be obvious to one of ordinary skill to use the adhesion system of Shintake into the invention of Yoon for additional stability of the item during transport.
Claims 2 and 13, Yoon teaches the one or more movers 140 comprises one or more linear motor driven movers P0037.
Claims 3 and 14, Yoon teaches a track 100,200, wherein each of the one or more movers 140 is movably mounted on the track 100,200 and is configured to move along the track 100,200 independently P0060.
Claims 4 and 15, Yoon teaches the one or more movers 140 comprise at least one autonomous guided robot 60 configured to move in a fixed path P0033.
Claims 5 and 16, Yoon teaches the one or more movers 140 comprise at least one autonomous mobile robot 60 configured to navigate its own path P0033.
Claims 8 and 19, Yoon does not teach as Shintake teaches the first shear force and the second shear force via 106 are generated by changing one or more parameter of the mover 100, wherein the one or more parameters comprise position, velocity, and acceleration C17 L40-55. It would be obvious to one of ordinary skill to use the adhesion system of Shintake into the invention of Yoon for additional stability of the item during transport.
Claims 9 and 20, Yoon does not teach as Shintake teaches the one or more movers 100 each comprise an actuator 104a,105a configured to generate the first shear force and the second shear force C15 L55-67; C16 L1-10. It would be obvious to one of ordinary skill to use the adhesion system of Shintake into the invention of Yoon for additional stability of the item during transport.
Claim 10, Shintake does not teach as Shintake teaches the first shear force and the second shear force via 106 are generated by the robot system (60 of Yoon) generating a relative movement between the one or more associated item 300 and mover 100. C15 L55-67; C16 L1-10. It would be obvious to one of ordinary skill to use the adhesion system of Shintake into the invention of Yoon for additional stability of the item during transport.
Claim 11, Yoon teaches at least one of the one or more movers 140 comprises a second surface (at another mover 140) configured to provide reversible adhesion (by Shintake as described above) between the mover 140 and an adjacent mover 140. It would be obvious to one of ordinary skill to use the adhesion system of Shintake into the invention of Yoon for additional stability of the item during transport.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS